 
 
I 
108th CONGRESS
2d Session
H. R. 3708 
IN THE HOUSE OF REPRESENTATIVES 
 
January 20, 2004 
Mr. Pitts (for himself, Mr. English, Mr. Paul, Mr. Tancredo, and Mr. Crowley) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To authorize the extension of nondiscriminatory treatment (normal trade relations treatment) to the products of Kazakhstan. 
 
 
1.FindingsCongress makes the following findings: 
(1)Kazakhstan has been found to be in full compliance with the freedom of emigration requirements under title IV of the Trade Act of 1974. 
(2)Since its independence from the Soviet Union in 1991, Kazakhstan has made progress toward creating a free-market economy system. 
(3) The Department of Commerce granted Kazakhstan market economy status, the first such designation of any independent state of the former Soviet Union, effective October 1, 2001. 
(4)Kazakhstan concluded a bilateral investment treaty with the United States in 1992. 
(5)Kazakhstan has demonstrated a strong desire to build a friendly and cooperative relationship with the United States. 
(6)Kazakhstan is providing firm support in the ongoing allied campaign in Afghanistan by allowing coalition forces to use the air space of Kazakhstan and the country’s largest airport in Almaty. 
(7)Kazakhstan has taken an active role in the reconstruction of Iraq and is the only country in the region of Central Asia to send a military contingent of combat engineers, who have neutralized more than 300,000 explosive devices in Iraq, thereby saving thousands of lives. 
(8)The extension of unconditional normal trade relations treatment to the products of Kazakhstan will enable the United States to avail itself of all rights under the World Trade Organization with respect to Kazakhstan. 
2.Termination of application of title IV of the Trade Act of 1974 to Kazakhstan 
(a)Presidential determinations and extensions of nondiscriminatory treatmentNotwithstanding any provision of title IV of the Trade Act of 1974 (19 U.S.C. 2431 et seq.), the President may— 
(1)determine that such title should no longer apply to Kazakhstan; and 
(2)after making a determination under paragraph (1) with respect to Kazakhstan, proclaim the extension of nondiscriminatory treatment (normal trade relations treatment) to the products of that country. 
(b)Termination of application of title IVOn and after the effective date of the extension under subsection (a)(2) of nondiscriminatory treatment to the products of Kazakhstan, title IV of the Trade Act of 1974 shall cease to apply to that country. 
 
